Citation Nr: 9926358	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
linking his left shoulder disorder with his service-connected 
brachial cyst removal.

2.  The veteran's left shoulder disorder is etiologically 
related to his period of active service.


CONCLUSION OF LAW

A left shoulder disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
a left shoulder disorder secondary to his service-connected 
brachial cyst removal.  The veteran is currently service 
connected for residuals of a brachial cyst removal.  Private 
and VA medical records reflect that the veteran has possible 
bursitis, arthralgia, probable tendonitis, and minimal 
degenerative changes of the left shoulder.  The veteran 
claims that his left shoulder disorder is secondary to this 
service-connected disability.  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (1998).  
In a case such as this, where the determinative issue 
involves a question of medical causation, i.e., whether the 
claimed condition is etiologically linked to a service-
connected disability, competent medical evidence in support 
of the claim is required for the claim to be found well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Concerning the present claim, VA medical examiners in 
November 1996 and March 1997 opined that surgery to remove a 
brachial cyst in the veteran's neck while in service had not 
caused his current shoulder disorder.  As there is no medical 
evidence supporting this theory of entitlement, this aspect 
of the claim is not well grounded.

The Board will also consider whether the veteran's left 
shoulder disorder is due to injuries sustained during active 
service while the veteran was a paratrooper.  Considering a 
March 1997 VA examination report relating the veteran's 
shoulder disorder to his period of active service, the Board 
finds that the veteran's claim is plausible and capable of 
substantiation.  The veteran's claim is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board also finds that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for an equitable disposition 
of the claim.

Service connection may also be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
During a March 1997 VA examination, the veteran reported 
receiving repeated injuries to his left shoulder consistent 
with his duties as a paratrooper while serving on active 
duty.  Service records reflect that the veteran completed 
airborne training in September 1952, and the veteran's 
separation report indicates that he earned a parachutist 
badge.  Moreover, the veteran stated during a June 1999 
travel board hearing that he served in the Army airborne for 
about six years.  The Board finds this testimony, in 
conjunction with the veteran's parachutist badge and 
available service personnel records, to be credible.

During a March 1997 VA examination, a physician indicated 
that the veteran had a history of repeated left shoulder 
injuries consistent with his duties as a paratrooper.  The 
physician opined that "it is as likely as not that there may 
be a relationship of [the veteran's] symptoms to the long-
term result of repeated shoulder injury while he was in the 
service in his function as a paratrooper."  The March 1997 
opinion concerning the origin of the veteran's shoulder 
disorder is the only medical opinion in the record.  In the 
absence of a medical opinion to the contrary, the Board finds 
that this evidence supports the veteran's claim of 
entitlement to service connection for a left shoulder 
disorder.


ORDER

Service connection for a left shoulder disorder is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

